©

Néanmoins, et pour les besoins de la constitution de
l'unité de recherche, la première composition de cette unité
peut comporter quatre chercheurs dont un seul remplit les
conditions de nomination à la fonction de chef d'unité.

Le cas échéant, un membre au plus de l'unité de
recherche, peut être un étudiant inscrit aux études
doctorales conformément à la réglementation relative aux
conditions d'obtention des diplômes nationaux sanctionnant
les études doctorales ou un chercheur contractuel à plein
temps titulaire d'un diplôme d'études supérieures
sanctionnant cinq années d'études au moins après le
baccalauréat.

Art. 3. - Pour l'accomplissement de ses missions, il est
alloué à l'unité de recherche les crédits et les ressources
humaines appropriés fixés par le président de
l'établissement ou de l'entreprise publics ou du centre
technique concerné sur avis des structures consultatives ou
de délibération selon le cas et après approbation de
l'autorité de tutelle.

Sont également allouées à l'unité de recherche, les
ressources provenant de sa participation à l'exécution des
appels d'offres liés aux programmes de recherche nationaux
ou internationaux ainsi que des conventions et contrats
conclus entre l'établissement ou l'entreprise publics ou le
centre technique dont ladite unité relève et les
établissements publics ou privés pour la réalisation
d'études, d'enquêtes, et d'expertises ou autres prestations de
services.

Art. 4. - Le chef de l'unité de recherche veille au bon
fonctionnement de l'unité et est tenu :

- d'établir les plans et les programmes de travail
reflétant la stratégie de la recherche au sein de l'unité,

- d'exécuter les contrats de recherche et les prestations
relevant de la spécialité de l'unité de recherche,

- de veiller à la bonne gestion des équipements mis à la
disposition de l'unité,

- d'encadrer et d'orienter les chercheurs dans l'exécution
des projets de recherche et la réalisation des objectifs
escomptés,

- d'évaluer l'activité de l'unité et de prendre les
dispositions nécessaires pour surmonter les difficultés
rencontrées par les chercheurs,

- d'élaborer un rapport annuel sur l'activité de l'unité qui
sera présenté au président de l'établissement ou de
l'entreprise publics ou du centre technique dont l'unité
relève, qui le transmettra aux ministères de l'industrie et de
la recherche scientifique et de la technologie.

Art. 5. - A la fin de la troisième année d'activité de
l'unité de recherche, le chef de l'unité présente au président
de l'établissement ou de l'entreprise publics ou du centre
technique dont l'unité relève, en plus du rapport d'activité
annuel prévu à l'article 4 du présent arrêté, un rapport sur
les perspectives d'él au statut de
laboratoire de recherche. Ledit rapport sera soumis pour
avis au comité national d'évaluation des activités de
recherche scientifique.

Art. 6. - L'activité de l'unité de recherche fait
obligatoirement l'objet d'une évaluation initiale par les
services spécialisés du ministère de l'industrie pour s'assurer
de la confirmité du programme de l'unité de recherche aux
priorités du secteur de l'industrie. Les résultats de cette
évaluation seront soumis pour approbation au comité
national d'évaluation des activités de recherche scientifique.

De même, les services concernés du ministère de
l'industrie, en collaboration avec le ministère de la
recherche scientifique et de la technologie, assureront
annuellement une évaluation de la réalisation des
programmes de recherche approuvés, et ce, à la lumière du
rapport annuel établi par l'unité.

À la fin de la période de trois ans et en cas de besoin, le
comité national d'évaluation des activités de recherche
scientifique assurera une évaluation globale de l'activité de
l'unité à la lumière de laquelle sera décidée soit la
confirmation de l'unité, soit sa dissolution, soit sa
promotion au statut de laboratoire de recherche, et ce,
conformément aux dispositions du décret susvisé n° 97-939
du 19 mai 1997.

Art. 7. - L'unité de recherche peut être dissoute par
décision du ministre de l'industrie sur proposition des
structures  consultatives ou de délibérations de
l'établissement concerné.

En cas de dissolution, le personnel et les fonds ainsi que

les équipements sont réaffectés par le président de
l'établissement concerné, sur avis des structures

consultatives ou de délibérations et après approbation de
l'autorité de tutelle.

Art. 8. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.

Tunis, le 10 août 2002.

Le Ministre de l'Industrie
Moncef Ben Abdallah
Vu
Le Premier Ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie du 10 août 2002,
portant institution d'un permis de recherche
d'hydrocarbures dit permis "Kerkouane".

Le ministre de l'industrie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié par la loi
n° 2002-23 du 14 février 2002 et notamment ses
articles 10 et 17,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

N°68

Journal Officiel de la République Tunisienne

20 août 2002 Page 1981

>
©

Vu l'arrêté du ministre de l'industrie du 12 décembre s eu à
R 1 L 1 ommet N° de repères
2000, fixant la liste des permis et concessions admis au
bénéfice des dispositions du code des hydrocarbures, 9 470 786
Va l'arrêté du ministre de l'industrie du 15 février 2001, 10 464 786
fixant les modalités de dépôt et d'instruction des demandes il 464 822
de titres d'hydrocarbures, 1 428 822
Vu le protocole d'accort signé le 23 avril 1998, entre
l'Etat Tunisien d'une part et l'Entreprise Tunisienne 13 428 812
d'Activités Pétrolières en tant que titulaire et la société 14 436 812
Anshutz Tunisia Corporation en tant qu'entrepreneur d'autre 15 436 816
part et relatif à l'octroi du permis de prospection dit permis
"Kerkouane”, 16 448 816
Vu la lettre déposée à la direction générale de l'énergie 17 448 812
le 6 avril 1999, par laquelle la société "Anschutz Tunisia 18 456 812
Corporation" a notifié le changement de sa dénomination en 19 456 808
Forest Tunisia Corporation",
se à : 20 448 808
Vu la lettre du 29 mars 2000 relative à l'extension de
quatre mois de la période de validité du permis de 21 448 804
prospection Kerkouane soit jusqu'au 22 août 2000, 22 444 804
Vu la demande déposée le 20 juin 2000, à la direction 23 444 802
générale de l'énergie, par laquelle l'Entreprise Tunisienne 24 436 802
d'Activités Pétrolières et la société "Forest Tunisia 25 436 804
Corporation" ont sollicité la conversion du permis de
ion"! " : chere! 26 432 804
prospection "Kerkouane" en permis de recherche,
ce ; Nos . 27 432 802
Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 27 juillet 2000, 28 428 802
Vu la lettre en date du 20 avril 2002, par laquelle la 29 428 800
société "Forest Tunisia Corporation" a notifié la cession 30 430 800
totale de ses intérêts au profit de la société "Anshutz 31 430 794
Overseas Tunisia Corporation”, | . | 32 422 794
x le rapport du directeur général de l'énergie. 3 422 802
rête : . . 34 410 802
Article premier. - Est institué pour une période de trois
ans, à compter du jour suivant l'expiration du permis de 35 410 798
prospection, soit du 23 août 2000 au 22 août 2003, un 36 398 798
permis de recherche d'hydrocarbures dit permis 37 398 796
"Kerkouane" au profit de l'Entreprise Tunisienne d'Activité 38 388 796
Pétrolières en tant que titulaire et de la société "Anshutz 39 388 708
Overseas Tunisia Corporation" en tant qu'entrepreneur.
Lo cure A . 40 394 798
Ce permis, situé au nord-Est du golfe de Tunis,
comporte 1680 périmètres élémentaires, soit 6720 41 394 808
kilomètres carrés et est délimité par les sommets et les 42 424 808
numéros de repères figurant dans le tableau ci-après, et ce, 43 424 820
conformément au décret susvisé n° 2000-946 du 2 mai 44 418 820
2000 :
45 418 840
J o à 46 396 840
Sommet N° de repères 47 0644
1 Intersection du parallèle 778 avec le 48 374 844
plateau continental Tuniso-Italien 49 374 860
2 478 778 50 386 860
3 478 776 51 386 900
4 476 776 52 392 900
5 476 774 53 392 898
6 474 774 54 410 898
7 474 770 55 410 896
8 470 770 56 412 896
Page 1982 Journal Officiel de la République Tunisienne — 20 août 2002 N° 68
<
Sommet N° de repères
57 412 894
58 416 894
59 416 892
60 420 892
61 420 490
62 422 890
63 422 868
64 438 868
65 438 880
66 440 880
67 440 876
68 444 876
69 444 874
70 448 874
71 448 872
72 450 872
73 450 870
74 456 870
75 456 868
76 458 868
77 458 866
78 460 866
79 460 864
80 464 864
8l 464 862
82 466 862
83 466 860
84 468 860
85 468 858
86 470 858
87 470 856
88 474 856
89 474 860
90 Intersection du parallèle 860 avec le
plateau continental Tuniso-Italien
91/1 Intersection du parallèle 778 avec le
plateau continental Tuniso-Italien

Art. 2. - Les droits et obligations relatifs au présent
permis seront régis par la loi susvisée n° 99-93 du 17 août
1999, telle que complétée par la loi n° 2002-23 du 14
février 2002.

Tunis, le 10 août 2002.

Le Ministre de l'Industrie

Arrêté du ministre de l'industrie du 10 août 2002,
portant extension de la validité de la période du
premier renouvellement du permis de recherche
d'hydrocarbures dit permis "Medjerda".

Le ministre de l'industrie,

Vu la loi n° 94-22 du 7 février 1994, portant
approbation de la convention et ses annexes signées à Tunis
le 28 septembre 1993 entre l'Etat Tunisien d'une part,
l'Entreprise Tunisienne d'Activités Pétrolières en tant que
titulaire et la société Carthago Oil Company en tant
qu'entrepreneur d'autre part,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété par
la loi n° 2002-23 du 14 février 2002,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l'économie nationale du 24
novembre 1993, portant institution du permis de recherche
de substances minérales du second groupe dit permis
"Medjerda",

Vu l'arrêté du ministre de l'industrie du 3 août 1996,
portant extension de la superficie du permis "Medjerda",

Vu l'arrêté du ministre de l'industrie du 4 novembre
1997, portant extension d'une année de la validité de la
période initiale du permis "Medjerda",

Vu l'arrêté du ministre de l'industrie du 17 septembre
1999 portant extension d'une année de la validité de la
période initiale du permis "Medjerda",

Vu l'arrêté du ministre de l'industrie du 23 mai 2000,
portant premier renouvellement du permis "Medjerda",

Vu l'arrêté du ministre de l'industrie du 12 décembre
2000 fixant la liste des permis et concessions admis au
bénéfice des dispositions du code des hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 15 février 2001,
fixant les modalités de dépôt et d'instruction des demandes
de titres d'hydrocarbures,

Vu l'accord du 24 septembre 1997, relatif à la cession
partielle des intérêts de la société Carthago Oil Company au
profit de la compagnie Triton Tunisia Inc,

Vu la lettre du 13 novembre 1998 par laquelle la société
Triton Tunisia Inc à notifié sa décision de se retirer du
permis "Medjerda”,

Vu la demande déposée le 12 mars 2002 à la direction
générale de l'énergie, par laquelle l'Entreprise Tunisienne
d'Activités Pétrolières et la Société Carthago Oil Company
ont sollicité une extension de deux ans de la validité de la
période du premier renouvellement du permis Medjerda,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 9 mai 2002 pour
l'octroi d'une extension d'une année,

Vu le rapport du directeur général de l'énergie.

Arrête :

Moncef Ben Abdallah : . A : :
Va Article premier. u Est accordée, une extension d' une
année de la validité de la période du premier
Le Premier Ministre renouvellement du permis de recherche d'hydrocarbures dit
Mohamed Ghannouchi permis "Medjerda".
N°68 Journal Officiel de la République Tunisienne — 20 août 2002 Page 1983

>
